I concur in the judgment on the ground that the express provisions of section 1263 of the *Page 133 
Penal Code, require, in the event of an affirmance, that "the original judgment must be enforced." The judgment required that the petitioner be imprisoned in the state's prison. The purpose of suspending the execution and granting probation would be to secure the reform of the petitioner, and the consequent dismissal of the charge against him. (Sec. 1203, subd. 5.) In that event he would never have the judgment enforced against him.